Citation Nr: 0607019	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to a compensable rating for bilateral 
pterygia.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from August 1945 to February 
1949, from June 1950 to April 1954, and from September 1954 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of asbestosis.  

2.  The veteran's asbestosis was caused by his active 
military service from August 1945 to February 1949, from June 
1950 to April 1954, or from September 1954 to October 1967.  

3.  The evidence does not show that the veteran's bilateral 
pterygia causes loss of vision.  


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2005); 38 C.F.R. § 
3.303.  

2.  The criteria for a compensable rating for bilateral 
pterygia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.84a, Diagnostic 
Code (DC) 6034 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  An August 2004 VA respiratory examination 
diagnosed the veteran with asbestosis.  A chest x-ray was 
performed in August 2004, and the results were inconclusive 
because they did not show whether the veteran had lung masses 
or calcified pleural plaques.  The radiologist recommended a 
CT scan of the veteran's thorax.  

The RO stated in its May 2005 statement of the case (SOC) 
that the veteran did not report for the CT scan.  However, 
there is record of a February 2004 CT scan of the veteran's 
chest from a VA Medical Center (VAMC).  The CT scan showed 
numerous areas of pleural thickening with pleural plaque 
formation.  Throughout the plaques, there was extensive 
calcification.  There were substantial soft tissue components 
within the plaques which had not calcified.  The results of 
the CT scan do not exclude mesothelioma, but they do not 
specifically identify it, either.  The provisional diagnosis 
from the February 2004 CT scan was asbestosis.  

These medical examinations and records are entitled to great 
probative weight and provide evidence in favor of the claim.  
Thus, it is found that the veteran has a current diagnosis of 
asbestosis.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

In this case, the veteran claims that he was exposed to 
asbestos during his active duty while serving aboard 
destroyers and a refrigeration ship in the Navy during the 
1940s.  The veteran's service personnel records show that he 
was an electrician and that he did serve on a destroyer, a 
destroyer escort, and a refrigerated transport during his 
service in the Navy from August 1945 to February 1949.  

As an electrician on several Navy ships in the 1940's, the 
Board will concede that the veteran was most likely exposed 
to asbestos during that time.  Given that he served on World 
War II era ships and worked as an electrician, exposure to 
asbestos would seem likely based on the duties of an 
electrician.

Because the veteran has a current diagnosis of asbestosis, 
the Board has conceded asbestos exposure, and the records 
fails to indicate a post-service cause, the Board finds that 
the evidence supports service connection for asbestosis.  
38 U.S.C.A. § 5107(b).  In adjudicating this claim, the Board 
has considered the doctrine of reasonable doubt.  As the U.S. 
Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the service connection claim is 
granted.  

Service connected disabilities ratings are determined by 
applying the criteria established in VA's Schedule for Rating 
Disabilities, which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected bilateral pterygia, 
currently assigned a noncompensable evaluation.  He is 
currently assigned noncompensable rating under Diagnostic 
Code (DC) 6034, pterygium.  38 C.F.R. § 4.84a.  

Under DC 6034, the rater is instructed to rate for loss of 
vision, if any.  Field loss may be used as a basis to 
evaluate this disability, as well as impairment of visual 
acuity.  38 C.F.R. §§ 4.76, 4.76a.  In rating impairment of 
visual acuity, the best distant vision obtainable after best 
correction with glasses will be the basis of rating. Id.

The veteran's August 2004 VA eye examination showed the 
veteran's corrected vision to be 20/30 in his right eye and 
20/60 in his left eye.  The minimum compensable vision is 
20/40.  Because the veteran's left eye is worse than 20/40, 
but 20/60 is not specified in the rating schedule, the Board 
will round up his right eye up to 20/70.  

Under DC 6079, a veteran could receive a 10 percent rating 
for vision in one eye at 20/70 and in the other at 20/40.  
However, the veteran does not meet these criteria since his 
better eye is corrected to 20/30 and does not meet the 
minimum compensable threshold of 20/40.  

The veteran had surgery for bilateral pterygia while on 
active duty.  The August 2004 VA eye examination notes that 
the veteran has cataracts and any vision loss that he has is 
because of them, and not his bilateral pterygia or the 
surgery he had while in the military.  The VA eye examination 
is entitled to great probative weight and provides evidence 
against the claim.  The post-service medical records, as a 
whole, are consistent with the VA examination report and 
provides, as a whole, only more evidence against this claim.    

Because the veteran does not have loss of vision sufficient 
to warrant a compensable evaluation, and any loss of vision 
he may have is due to his cataracts, a compensable evaluation 
for bilateral pterygia is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May and September 2004, as well as information 
provided in the Mary 2005 SOC, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the May 
2005 SOC includes the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued two VCAA notice letters 
prior to the December 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2004 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the September 2004 VCAA 
letter, which was issued before the adverse determination on 
appeal, did make the specific request.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for asbestosis is granted.  

Entitlement to a compensable rating for bilateral pterygia is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


